Order granting the respondents’ motions to confirm the report of an official referee surcharging the receiver and directing the manner of payment of the surcharge reversed on the law, with costs, and the matter remitted to the Special Term to pass upon the referee’s report, considering said report as an aid to the court in determining the motion by the receiver to settle his accounts. (MacKenzie v. Marine Midland Trust Co. of New York, 243 App. Div. 563.) For the purpose of determining the merits, the minutes may be supplied in accordance with rule 170 of the Rules of Civil Practice, requiring them to be filed with the *806report of the referee. Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ., concur.